Gaynor, J. (concurring):
■ I am not willing to concur in the suggestion that it may have been negligent to start the car before the plaintiff was seated. The universal practice with stages and cars, here and abroad, is to start •them before the passenger is seated. A contrary practice Would be an interruption of travel which-the community could not and should not tolerate. Í vote to reverse on the ground of the “terrific” jolt. As little as we believe that it happened, it was for the jury to say.
Judgment reversed and new trial granted, costs to abide the event.